ORDER
PER CURIAM.
A jury found appellant guilty of failure to stop and give information after an auto collision, and assessed punishment of 180 days in jail. We reversed that part of the trial court’s judgment assessing sentence and remanded for a new punishment hearing. Ryan v. State, 874 S.W.2d 299, 300 (Tex. App.-Houston [1st Dist.] 1994, pet. granted). The Court of Criminal Appeals granted the State’s Petition for Discretionary Review, but appellant died on September 17, 1994. Thus, the court dismissed the State’s petition and ordered the appeal permanently abated. Ryan v. State, 891 S.W.2d 275, 277 (Tex.Crim.App.1994). Additionally, the court directed us to withdraw our earlier opinion in this case because the death of an appellant during the pendency of an appeal deprives this Court of jurisdiction. Id.; see Molitor v. State, 862 S.W.2d 615, 616 (Tex.Crim.App.1993).
Accordingly, we withdraw our earlier opinion.